Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US20080152987).
2.	Regarding claims 1 and 9, Nakashima teaches a fuel cell system (see Figs. below) comprising: a fuel cell that includes an air electrode, a solid electrolyte, and a fuel electrode and that generates power as a result of an oxide gas being supplied to the air electrode and a fuel gas being supplied to the fuel electrode; a plurality of exhaust fuel gas discharge lines that discharge, to the outside of a system, an exhaust fuel gas that has been discharged from the fuel electrode; exhaust fuel gas discharge valves that are respectively provided to the plurality of exhaust fuel gas discharge lines; a plurality of exhaust oxide gas discharge lines that discharge, to the outside of the system, an exhaust oxide gas that has been discharged from the air electrode; exhaust oxide gas discharge valves that are respectively provided to the plurality of exhaust oxide gas discharge lines; and a control device that, when stopping the fuel cell, opens 
3.	It is inherent that Nakashima’s control unit is capable of stopping the fuel cell, opens the exhaust oxide gas discharge valves before the exhaust fuel gas discharge valves.
4.	Nakashima teaches a control method for a fuel cell system (see Fig. below) including a fuel cell that generates power as a result of an oxide gas being supplied to an air electrode and a fuel gas being supplied to a fuel electrode provided while interposing a solid electrolyte between the air electrode and the fuel electrode, wherein the fuel cell system includes a plurality of exhaust fuel gas discharge lines that are capable of discharging, to the outside of a system, an exhaust fuel gas that has been discharged from the fuel electrode, exhaust fuel gas discharge valves that are respectively provided to the plurality of exhaust fuel gas discharge lines, a plurality of exhaust oxide gas discharge lines that are capable of discharging, to the outside of the system, an exhaust oxide gas that has been discharged from the air electrode, and exhaust oxide gas discharge valves that are respectively provided to the plurality of exhaust oxide gas discharge lines (see Figs. below).
5.	It is inherent that Nakashima’s control unit carries out the method comprising:
a first step of opening the exhaust oxide gas discharge valve when stopping the fuel cell, and a second step of opening the exhaust fuel gas discharge valves after the first step since the CPU 82 of the electronic control unit 80 [0048] controls a switching member 70 [0049] that opens and closes an outlet of at least one of the oxidizing gas conduit and the fuel gas conduit [0007]

    PNG
    media_image1.png
    790
    922
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    727
    766
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US20080152987) as applied to claim 1 in view of Manabe et al. (US20150288009).
7.	Regarding claims 7 and 8, the complete discussion of Nakashima as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 7 and 8.
8.	Manabe teaches power generation system comprising a method for activating a fuel cell in a power generation system, wherein by providing a gas turbine having a compressor, a combustor, and a turbine (abstract) for the benefit of suppressing the air shortage in the gas turbine, thereby enabling stable activation [0027].
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima with Manabe’s teachings of a power generation system comprising a method for activating a fuel cell in a power generation system, wherein by providing a gas turbine having a compressor, a combustor, and a turbine (abstract) for the benefit of suppressing the air shortage in the gas turbine, thereby enabling stable activation.



10.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US20080152987) as applied to claim 1 in view of Watanabe et al. (US20090061263).
11.	Regarding claims 2-6, the complete discussion of Nakashima as applied to claim 1 is incorporated herein. Nakashima teaches a driving source [0039].
12.	However, they are silent about the limitations of claims 2-6.
13.	Watanabe teaches a pressure measuring unit and determining unit (abstract) and determining when the pressure on the air electrode side is higher (by judgement unit) [0045], a pressure control valve (discharge valve control unit) that controls the gas pressure on the air electrode side including the discharge passage [0037] for the benefit of correcting the basic internal resistance of the fuel cell based on the output current and the output voltage; and correcting the basic output characteristic with the corrected basic internal resistance [0016].
14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima with Watanabe’s teachings of a pressure measuring unit and determining unit (abstract) and determining when the pressure on the air electrode side is higher (by judgement unit) [0045], a pressure control valve (discharge valve control unit) that controls the gas pressure on the air electrode side including the discharge passage [0037] for the benefit of correcting the basic internal resistance of the fuel cell based on the output current and the output voltage; and correcting the basic output characteristic with the corrected basic internal resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722